                                       Case 3:14-cr-00175-WHA Document 1249 Filed 10/26/20 Page 1 of 1




                                   1

                                   2

                                   3

                                   4

                                   5

                                   6                                UNITED STATES DISTRICT COURT

                                   7
                                                                   NORTHERN DISTRICT OF CALIFORNIA
                                   8
                                   9

                                  10   UNITED STATES OF AMERICA,
                                  11                  Plaintiff,                            No. CR 14-00175 WHA

                                  12           v.
Northern District of California
 United States District Court




                                  13   PACIFIC GAS AND ELECTRIC                             ADDITIONAL REQUEST FOR
                                       COMPANY,                                             INFORMATION RE ZOGG FIRE
                                  14
                                                      Defendant.
                                  15

                                  16        In its response on the Zogg Fire, PG&E shall state the extent to which the line in question
                                  17   had been cleared of vegetation within the last five years and the extent to which its records or
                                  18   its contractor records showed there was any vegetation that needed to be cut, but was not yet
                                  19   cut in the general area where equipment was seized by authorities. If this cannot be answered
                                  20   in time for its overall response on the Zogg Fire, then this answer may be provided as a
                                  21   supplement at the same time it responds to the Monitor’s criticisms.
                                  22

                                  23        IT IS SO ORDERED.
                                  24

                                  25   Dated: October 26, 2020.
                                  26

                                  27
                                                                                              WILLIAM ALSUP
                                  28                                                          UNITED STATES DISTRICT JUDGE
